In the
                 Court of Appeals
         Second Appellate District of Texas
                  at Fort Worth
                ___________________________

                     No. 02-19-00317-CV
                ___________________________

RAY ALLEN ROGERS, SCOTT MITCHELL SUDDATH, AND JEFFREY
              ALLEN ROGERS, Appellants

                                 V.

  KIMBERLY ANNETTE COSLETT AND POINTBANK, Appellees


            On Appeal from the 462nd District Court
                    Denton County, Texas
                Trial Court No. 18-10743-211


         Before Wallach, J.; Sudderth, C.J.; and Gabriel, J.
               Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

       We have considered “Appellants’ Unopposed Voluntary Motion to Dismiss

Appeal.” We grant the motion and dismiss the appeal.1 See Tex. R. App. P. 42.1(a)(1),

43.2(f).

       Appellants must pay all costs of this appeal. See Tex. R. App. P. 42.1(d), 43.4.



                                                        Per Curiam

Delivered: January 9, 2020




       1
        The trial court dismissed Appellants’ claims after they failed to comply with the
court’s order to either join Ralph Milton Suddath and the United States of America by
the Director of Internal Revenue (the IRS) in the suit or obtain a release of Suddath’s
and the IRS’s respective interests in certain property. Appellants filed this appeal from
that dismissal. In their notice of appeal, they included Suddath’s name in the style of
the case, and in their docketing statement, they named Suddath as an appellee. However,
they did not conference with Suddath, who is pro se, about their motion to dismiss. In
Appellants’ response to our request that they file an amended certificate of conference
reflecting that they had conferenced with Suddath, see Tex. R. App. P. 42.1(a)(1),
Appellants asserted that Suddath was never joined in this suit and is therefore not a
party to this appeal and that, consequently, conferencing with him is not required. We
accept Appellants’ acknowledgement that Suddath is not a party to this appeal, see R&M
Mixed Beverage Consultants, Inc. v. Safe Harbor Benefits, Inc., 578 S.W.3d 218, 223 n.1 (Tex.
App.—El Paso 2019, no pet.), and we modify the style of the case to omit Suddath as
an appellee. Likewise, because the IRS was also never joined in this suit and is therefore
not a party to this appeal, we modify the style to omit the IRS as an appellee.